                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Bobby Lanham,

             Plaintiff,

      v.                                                     Case No. 1:17cv775

Commissioner of Social Security                              Judge Michael R. Barrett

             Defendant.


                                        ORDER

      This matter is before the Court upon the Magistrate Judge’s January 28, 2019,

Report and Recommendation (“R&R”) recommending that the decision of the

Commissioner be reversed and remanded to the Social Security Administration under

Sentence Four of 42 U.S.C. § 405(g) for payment of benefits consistent with the Social

Security Act; and the case be terminated on the docket of this Court. (Doc. 22).

      When objections are received to a magistrate judge’s report and recommendation

on a dispositive matter, the district judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”     Fed. R. Civ. P.

72(b)(3). After review, the district judge “may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id.; see also 28 U.S.C. § 636(b)(1). Notice was given to the parties under

28 U.S.C. ' 636(b)(1)(c). The Commissioner filed objections to the Magistrate Judge=s

R&R. (Doc. 23).

      The Magistrate Judge completed a comprehensive review of the record and the
same will not be repeated here except to the extent necessary to address the objections

of the Commissioner.

       Plaintiff’s claim is here after this Court reversed and remanded the Commissioner’s

initial decision to deny DIB under sentence four of 42 U.S.C. § 405(g). See Lanham v.

Commissioner of Social Security, Case No. 1:15cv50 (S.D. Ohio Jan. 26, 2015). The

ALJ was directed to conduct further factfinding, give Plaintiff the opportunity to provide

additional evidence, and consider “the episodic nature of plaintiff s Meniere’s disease and

vertigo.” (Case No. 1:15cv50, Doc. 18; Tr. 405). After a hearing, ALJ Robert Flynn

issued a decision finding Plaintiff is not disabled. (Tr. 325).

       The Magistrate Judge concluded that the ALJ did not weigh the opinion of Plaintiff’s

treating physician, Dr. Jennifer Lager, D.O., in accordance with 20 C.F.R. § 404.1527 and

SSR 96-2p.1 Specifically, the Magistrate Judge found that the ALJ erred by failing to

evaluate Dr. Lager's May 2013 opinion for controlling weight; and for failing to provide

“good reasons” for giving the opinion only “some weight.”

       The Commissioner objects to this conclusion and argues that the ALJ properly

evaluated Dr. Lager’s opinion. The Commissioner does not dispute that Plaintiff suffers

from Meniere’s disease, and that the disease is episodic in nature. The Commissioner

explains the dispute in this case centers on the frequency and severity of the episodes.

       The Commissioner points to gaps in Plaintiff’s treatment as support for the ALJ’s

opinion that Plaintiff’s symptoms and Meniere’s-related limitations were not as severe or


       1Asthe Magistrate Judge explained, SSR 96-2p was rescinded effective March 27,
2017. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 FR 5844-01,
20 17 WL 168819, at *5844-45, 5869, 5880. However, Plaintiff’s because claim was filed in
2013, SSR 96-2p still applies to his case.

                                             2
as frequent as Dr. Lager opined. The Commissioner explains that Plaintiff saw Dr. Lager

at HealthSource in August of 2013, but did not see any doctors until he saw a new

physician at HealthSource, Dr. Fiza Warsi, in August of 2015. However, the record

shows that during this period of time Plaintiff was seen at HealthSource by Lindsay Lovell,

ANP-BC on November 17, 2014 (Tr. 557); and was seen by Dr. Warsi on July 27, 2015

(Tr. 559-564) before he saw Dr. Warsi again on August 27, 2015 (Tr. 568). Therefore,

the Court finds that the ALJ’s statement that Plaintiff “did not consistently seek treatment

for his condition” (Tr. 322) is contradicted by the record itself.2

       The Commissioner also points to a medical record dated October 6, 2016, in which

Plaintiff reported to Sarah Kuhnell, FNP-BC at HealthSource of Ohio:

       2. minears [sic] disease

       The symptoms are reported as being mild. The symptoms occur
       randomly. He is to follow up on meniere’s disease, he wants a statement
       for social security, patient has been given this in the past by Dr. Lauger, he
       was advised that we do not do this anymore. Right ear is affected. Pt.
       has been out of the meclizine but reports it controls his symptoms well.

(Tr. 569).   The ALJ referred to this record in his written opinion for support of his

statement that the frequency and intensity of Plaintiff’s symptoms are not supported by

the record as a whole:

       Indeed, Dr. Lager reported four episodes per month (Exhibit 8F), and both
       older and more recent treatment records describe the claimant’s symptoms
       as mild (Exhibit 9F, p. 23).3


       2Furthermore,  in remanding this case, this Court ruled that given the episodic nature of
Meniere’s disease, a plaintiff need not seek treatment for every attack for an ALJ to credit a
treating physician’s opinion concerning the frequency of attacks. (Tr. 404) (citing Clark v.
Barhhart, 64 F. App’x 688, 691-92 (10th Cir. 2003).

       3Page   23 of Exhibit 9F is located at Tr. 559 in the Certified Administrative Record.

                                                 3
(Tr. 322). Later in the written opinion, the ALJ states:

       New evidence has been received at the hearing level since the time of Dr.
       Lager’s assessment and some of this later evidence shows that the episodic
       nature of the claimant’s symptoms was not as frequent or severe as Dr.
       Lager has described during the time period under consideration.

(Tr. 323). However, the ALJ does not identify the “new evidence.” Even if the “new

evidence” is the single medical record dated October 6, 2016 where Plaintiff reported on

that day that his symptoms were “mild,” such a report would be consistent with Miniere’s

disease. As the Social Security Listings explain: “Meniere's disease is characterized by

paroxysmal attacks of vertigo, tinnitus, and fluctuating hearing loss. Remissions are

unpredictable and irregular, but may be longstanding; hence, the severity of the

impairment is best determined after prolonged observation and serial reexamination.”

Listing 2.00B(2), 20 C.F.R. Part 404, Subpart P, Appendix 1. Therefore, the Court finds

no error in the Magistrate Judge’s conclusion that “the ALJ’s decision to give Dr. Lager’s

May 2013 opinion less than controlling weight is not substantially supported by the record

viewed as a whole.” (Doc, 22, PAGEID# 721). Accord Gayheart v. Comm'r of Soc.

Sec., 710 F.3d 365, 377 (6th Cir. 2013) (concluding that “the ALJ's focus on isolated

pieces of the record is an insufficient basis for giving [treating physician’s] opinions little

weight under 20 C.F.R. § 404.1527(c).”).

       Moreover, as the Magistrate Judge explained, during the July 27, 2015 visit with

Dr. Warsi, Plaintiff explained to Dr. Warsi:

       that he “is very unsteady on his feet,” he had “fallen several times,” and he
       had “not been able to eat because of the nausea.”            (Tr. 559).   He
       reported an ENT had previously prescribed Antivert, which “worked briefly.”
       (Id.). Plaintiff's current medications included Meclizine. (Tr. 561). In
       August 2015, plaintiff reported he “is dizzy still and falls a lot” and there
       “hasn’t been much change since last visit.” (Tr. 565).

                                               4
(Doc. 22, PAGEID# 723). The Court finds no error in the Magistrate Judge’s conclusion

that it was not proper for the ALJ to ignore these reports. (Doc. 22, PAGEID# 724).

Accord Spencer v. Astrue, No. 3:10CV00365, 2012 WL 404896, at *10 (S.D. Ohio Feb.

8, 2012), report and recommendation adopted sub nom. Spencer v. Comm'r of Soc. Sec.,

No. 3:10CV365, 2012 WL 966053 (S.D. Ohio Mar. 21, 2012) (finding error where “[r]ather

than evaluating [the testifying medical expert and the treating specialist’s] opinions in light

of the sudden, temporary, or fluctuating symptoms indicative of Meniere's disease,

generally, and Plaintiff's episodic symptoms, and by failing to recognize that Plaintiff could

have unpredictable, irregular—even longstanding—remissions, the ALJ improperly

selected those portions of Plaintiff's medical record that supported a non-disability

determination without considering that such evidence of improvement was consistent with

[the testifying medical expert and the treating specialist’s] opinions.”).

       In its final objection, the Commissioner argues that a remand this matter for an

award of benefits is not proper because not all essential factual issues have been

resolved. However, the Court finds no error in the Magistrate Judge’s conclusion that

the evidence strongly supports the conclusion that Plaintiff suffers from Meniere’s disease

with epidsodic and debilitating symptoms. Therefore, remand for payment of benefits

under Sentence Four of 42 U.S.C. § 405(g) is warranted.

       Based on the foregoing, the Court ADOPTS the Magistrate Judge’s January 28,

2019 R&R (Doc. 22). Accordingly, the decision of the Commissioner is REVERSED and

REMANDED to the Social Security Administration under Sentence Four of 42 U.S.C. §

405(g) for payment of benefits consistent with the Social Security Act. This matter is


                                              5
terminated on the active docket of this Court.

      IT IS SO ORDERED.

                                               s/Michael R. Barrett
                                         Michael R. Barrett, Judge
                                         United States District Court




                                            6
